Citation Nr: 0409485	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  00-06 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for dislocation of the 
left shoulder with post-traumatic arthritis, currently 
evaluated at 40 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




REMAND

The veteran served on active duty from July 1973 to July 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By that rating decision, the 
disability rating for dislocation of the right shoulder with 
postoperative residuals and traumatic arthritis (major) was 
increased from 20 to 30 percent, effective September 30, 
1998.  The disability rating for dislocation of the left 
shoulder with postoperative residuals and traumatic arthritis 
was confirmed and continued at 20 percent.  The veteran filed 
a notice of disagreement to the rating of 20 percent for the 
left shoulder in October 1999.  A statement of the case was 
issued in January 2000.  The veteran provided testimony at a 
hearing on appeal in January 2000.  The transcript of that 
hearing may be construed as a substantive appeal.  This 
testimony, when reduced to writing by hearing transcript, 
meets the requirement that a substantive appeal be in writing 
as of the date of certification of transcript.  C.f. Tomlin 
v. Brown, 5 Vet. App. 355 (1993).  Moreover, the veteran 
submitted a VA Form 9, Appeal to Board of Veterans' Appeals, 
in March 2000.  

In March 2001, the veteran provided testimony at a 
videoconference hearing that was conducted by a Veterans Law 
Judge who no longer is member of the Board.  The record does 
not disclose that the veteran has been afforded another 
opportunity to provide testimony before Veterans Law Judge 
who is currently a member of the Board.  

In September 2001, the Board remanded the case to the RO for 
additional development.  In a July 2002 rating decision, the 
RO increased the disability ratings for dislocation of the 
left shoulder with postoperative residuals and post-traumatic 
arthritis (minor) from 30 percent to 40 percent effective 
September 30, 1998.  The RO issued a supplemental statement 
of the case reflecting these changes on July 15, 2002.  In 
correspondence dated July 2002, the veteran stated that he 
continued to disagree with the disability rating for the left 
shoulder.  In an August 2002 statement, the RO stated that he 
had received the July 15, 2002 statement of the case 
concerning his appeal, that he waived RO jurisdiction and 
that he requested to have his case submitted to the Board 
immediately.  

The veteran filed his claim for entitlement to TDIU on August 
6, 2002.  That benefit was denied in an August 23, 2002 
rating decision.  The veteran filed a notice of disagreement 
on September 12, 2002.  At that time he stated that he 
requested a waiver of RO jurisdiction and requested that the 
Board review him case immediately.  A statement of the case 
was issued with respect to TDIU 0n September 20, 2002.  

In November 2002, the Board denied entitlement to an 
increased rating for left shoulder dislocation with post-
traumatic arthritis.  The veteran filed a motion for 
reconsideration in January 2003.  This motion was reviewed 
and denied by the Board in April 2003.  

In correspondence received in May 2003, the veteran requested 
an advance on the docket for the appeal of the issue of 
entitlement to TDIU.  In May 2003, the Board conducted 
development on the issue of entitlement to TDIU, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  Thereafter, the 
case was remanded to the RO in July 2003 for the RO to review 
additional evidence.  The veteran had not waived initial 
review by the RO.  See Disabled American Veterans (DAV) v. 
Principi, 327 F. 3d. 1339 (Fed. Cir. 2003).  Pursuant to the 
July 2003 remand, additional evidence, including reports of 
evaluation and treatment, have been associated with the 
veteran's claims folder.  However, the Board observes that 
the RO has not issued a rating decision or a supplemental 
statement of the case reflecting consideration of the TDUI 
evidence.  

Moreover, with respect to the issue of an increased rating 
for the left shoulder disability, the veteran appealed the 
Board's November 2002 denial to the United States Court of 
Appeals for Veterans Claims, hereinafter the Court.  In 
October 2003, the parties filed a joint motion to vacate the 
November 2002 decision and remand the issue of entitlement to 
an increased rating for the Board to articulate reasons and 
bases with respect to the provisions of 38 C.F.R. §§ 4.45 and 
4.45 and the propriety of awarding a separate disability 
rating for arthritis or an extraschedular rating.  

The Board observes that in the veteran's case, the issues of 
entitlement to an increased rating and to TDIU have been 
developed concurrently.  In essence, however, they are 
inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Consequently, both issues addressed in 
conjunction with one another.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The RO should ask the veteran if he 
wishes to have a hearing by a Veterans 
Law Judge who is currently employed at 
the Board.  If the veteran answers in the 
affirmative, all appropriate action 
should be taken in order to provide him 
an opportunity to provide testimony 
before a current member of the Board.  

2.  Thereafter, the RO should 
readjudicate the claims based on all the 
additional evidence on file.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




